              Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 1 of 40




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


Vervain, LLC

                  Plaintiff,

v.                                                       Civil Action No. 6:21-cv-488

Western Digital Corporation;                             JURY TRIAL DEMANDED
Western Digital Technologies, Inc.; and
HGST, Inc.

                  Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Vervain, LLC (“Vervain”) asserts the following claims for patent infringement

against Defendants Western Digital Corporation; Western Digital Technologies, Inc.; and HGST,

Inc. (collectively “Western Digital” or “Defendants”), and alleges as follows.

                                     NATURE OF THE ACTION

         1.       This is a civil action for infringement under the patent laws of the United States of

America, 35 U.S.C. § 1 et seq.

         2.       Vervain is the owner of all rights, title, and interest in U.S. Patent Nos. 8,891,298;

9,196,385; 9,997,240; and 10,950,300 (collectively, the “Asserted Patents”).

         3.       Defendants have infringed and continue to infringe one or more claims of

Vervain’s Asserted Patents by making, using, offering to sell, and selling within the United

States, and importing into the United States, including in this District, certain flash-based solid

state drives (“SSDs”). Vervain seeks injunctive relief and monetary damages.




4821-2420-6053
              Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 2 of 40




                                            THE PARTIES

         4.       Plaintiff Vervain is a Texas limited liability company with its principal place of

business located at 7424 Mason Dells Drive, Dallas, Texas 75230.

         5.       Defendant Western Digital Corporation (“WDC”) is a Delaware corporation with

a principal place of business at 5601 Great Oaks Parkway, San Jose, CA 95119. Either directly

or through its subsidiaries, WDC also has a place of business at 7501 N. Capital of Texas

Highway, Suite A-100, Austin, Texas 78731. WDC can be served through its registered agent,

the Corporation Service Company at 251 Little Falls Drive, Wilmington, Delaware 19808.

         6.       Defendant Western Digital Technologies, Inc. (“WDT”) is a subsidiary of WDC.

WDT is a Delaware corporation with a principal place of business at 5601 Great Oaks Parkway,

San Jose, CA 95119. WDT also has a place of business at 7501 N. Capital of Texas Highway,

Suite A-100, Austin, Texas 78731. WDT is registered with the Texas Secretary of State to do

business in Texas. WDT can be served through its registered agent, The Corporation Service

Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,

Austin, Texas 78701-3218.

         7.       Defendant HGST, Inc. (“HGST”) is a subsidiary of WDC. HGST is a Delaware

corporation with a principal place of business at 5601 Great Oaks Parkway, San Jose, CA 95119.

HGST also has a place of business at 7501 N. Capital of Texas Highway, Suite A-100, Austin,

Texas 78731. HGST is registered with the Texas Secretary of State to do business in Texas.

HGST can be served through its registered agent, The Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-

3218.




                                                    2
4821-2420-6053
              Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 3 of 40




         8.       Western Digital is a developer, manufacturer, and provider of data storage devices

and solutions, including flash-based solid state drives (“SSDs”).1 Western Digital offers a broad

line of storage solutions, including client devices; data center devices and solutions; and client

solutions.2

         9.       The client devices include SSDs for computing devices, such as desktop and

notebook PCs, smart video systems, gaming consoles and set top boxes; and flash-based

embedded storage products for mobile phones, tablets, notebook PCs and other portable and

wearable devices, automotive, Internet of Things (“IoT”), industrial and connected home

applications.3

         10.      The data center devices and solutions include high-performance flash-based SSDs

and software solutions that are optimized for performance applications providing a range of

capacity and performance levels primarily for use in enterprise servers, supporting high volume

on-line transactions, data analysis and other enterprise applications.4

         11.      The client solutions include SSDs embedded into external storage products and

removable flash-based products, which include cards, universal serial bus (“USB”) flash drives

and wireless devices. Western Digital offers client portable SSDs with a range of capacities and

performance characteristics to address a broad spectrum of the client storage market. The

removable cards are designed primarily for use in consumer devices, such as mobile phones,

tablets, imaging systems, still cameras, action video camera and smart video systems. The USB




1
  Western Digital’s 2020 Annual Report, available at https://investor.wdc.com/financial-
information/annual-reports (last visited April 21, 2021), at 5.
2
  Id. at 7.
3
  Id.
4
  Id.


                                                  3
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 4 of 40




flash drives are used in the computing and consumer markets and are designed for high-

performance and reliability. The wireless drive products allow in-field back up of created

content, as well as streaming of high-definition movies, photos, music and documents to tablets,

smartphones, and PCs.5

         12.     Western Digital’s products are offered under the Western Digital, G-Technology,

HGST, SanDisk, Upthere, and WD brands. Western Digital sells its products to customers,

including customers in this District, in the computer, networking and storage, consumer

electronics, and mobile telecommunications markets.

         13.     Western Digital maintains offices in Austin, Texas. Within the United States,

Western Digital also has offices in Irvine, Milpitas Newark, Redwood City and San Jose,

California.6 Outside the United States, Western Digital has offices in China, India, Japan, South

Korea, Singapore, Taiwan, Belgium, Israel, and the United Kingdom.7 Western Digital operates

manufacturing facilities in the United States, Malaysia, and China and manufactures SSDs in at

least Malaysia and China.8

         14.     Western Digital operates and owns the westerndigital.com website, and markets,

offers, distributes, and provides technical support for its SSDs throughout the United States

including in this District.

         15.     Each of the Defendants develops, designs, manufactures, distributes, markets,

offers to sell, or sells infringing products or services within the United States, including in this

District, and otherwise purposefully directs infringing activities to this District in connection



5
  Id.
6
  Ex. E, https://www.westerndigital.com/office-locations (printed April 12, 2021).
7
  Id.
8
  Ex. F, https://www.anandtech.com/show/13097/western-digital-to-shut-down-hdd-
manufacturing-facility-increase-production-of-ssds (printed April 21, 2021).
                                                  4
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 5 of 40




with its Austin, Texas offices; its westerndigital.com website; and its other places of business in

Texas and the rest of the United States.

         16.     Defendants have been and are acting in concert, and are otherwise liable jointly,

severally, or otherwise for relief related to or arising out of the same transaction, occurrence, or

series of transactions or occurrences related to the making, using, selling, offering for sale, or

otherwise distributing the SSDs in this District.

         17.     In addition, this action involves questions of law and fact that are common to all

Defendants. For example, Defendants are making, using, offering for sale, selling, or otherwise

distributing at least some of the SSDs in this District.

                                  JURISDICTION AND VENUE

         18.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq. This Court has subject matter jurisdiction over the matters

asserted in this Complaint under 28 U.S.C. §§ 1331 and 1338(a) and 35 U.S.C. §§ 271 et seq.

         19.     This Court has personal jurisdiction over Defendants in accordance with due

process and/or the Texas Long Arm Statute because, in part, Defendants “recruit[] Texas

residents, directly or through an intermediary located in this state, for employment inside or

outside this state.” Tex. Civ. Prac. & Rem. Code § 17.042(3).

         20.     This Court has personal jurisdiction over Defendants, in part because Defendants

do continuous and systematic business in this District, including by providing infringing

products and services to residents of this District that Defendants knew would be used within this

District, and by soliciting business from residents of this District.

         21.     For example, Defendants are subject to personal jurisdiction in this Court

because, inter alia, they have regular and established places of business in this District, including

an office located at 7501 N. Capital of Texas Highway, Suite A-100, Austin, Texas 78731.

                                                    5
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 6 of 40




         22.     The Travis Central Appraisal District (CAD) website9 indicates that for tax year

2016, SanDisk Corporation Austin (d/b/a Western Digital Technologies, Inc.) and Hitachi Global

Storage Technologies, Inc. (d/b/a HGST) owned property at 7501 N. Capital of Texas Highway,

Suite A-100, Austin, Texas 78731. In addition, WDT owned property at 3600 W. Parmer Lane,

Suite 2-160, Austin, Texas 78728, as well as various locations.10

         23.     In tax year 2017, WDT and HGST owned property at 7501 N. Capital of Texas

Highway, Suite A-100, Austin, Texas 78731. In addition, WDT owned property at 3600 W.

Parmer Lane, Suite 2-160, Austin, Texas 78728, as well as various locations.11

         24.     In tax year 2018, WDT owned property at 7501 N. Capital of Texas Highway,

Suite A-100, Austin, Texas 78731, as well as various locations.12

         25.     In tax years 2019, 2020, and 2021, WDT owned and continues to own property at

7501 N. Capital of Texas Highway, Suite A-100, Austin, Texas 78731; 19000 Limestone

Commercial Drive, Suite 500, Pflugerville, Texas 78660; as well as various locations.13

         26.     As shown in the following picture taken on April 15, 2021, Western Digital does

business at 7501 N. Capital of Texas Highway, Suite A-100, Austin, Texas 78731 under the

names Western Digital, HGST, and SanDisk.




9
   https://www.traviscad.org/property-search/ (last visited April 21, 2021);
http://propaccess.traviscad.org/clientdb/?cid=1 (last visited April 21, 2021).
10
    Ex. G, http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printed April 22, 2021)
(property search results for Western Digital and HGST for 2016).
11
    Ex. H, http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printed April 22, 2021)
(property search results for Western Digital and HGST for 2017).
12
    Ex. I, http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printed April 22, 2021)
(property search results for Western Digital for 2018).
13
    Ex. J, http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printed April 22, 2021)
(property search results for Western Digital for 2019-2021).
                                                  6
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 7 of 40




         27.     On information and belief, Western Digital has also used or continues to use

property at 9442 N. Capital of Texas Highway, Austin, Texas 78759. On information and belief,

a WD technical sales support team that supports a large local customer with hard drives and

SSDs is located or was located at 9442 N. Capital of Texas Highway, Austin, Texas 78759.

         28.     Western Digital’s Austin offices are regular and established places of business at

least because these locations include many members of Western Digital’s important teams,

including research staff members and senior technologists in the CPU project group, ASIC

engineers, mechanical design engineers, field application engineers, sales account executives,

and customer technical support.




                                                  7
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 8 of 40




         29.     For example, on information and belief, Scott Glenn, Director of Global Channel

and OEMs, works in the Austin, Texas area.14 On information and belief, Deepak Veerapandian,

Senior Engineer, Firmware Verification, works in the Austin, Texas area.15 On information and

belief, Joe Rahmeh, Senior Technologist, works in the Austin, Texas area.16 On information and

belief, Srini Vemuri, Director of RISC-V CPU Design, works in the Austin, Texas area.17 On

information and belief, Robert Golla, Senior Fellow, works in the Austin, Texas area.18 On

information and belief, Frances Fluitt, Worldwide Account Executive, works in the Austin,

Texas area.19 On information and belief, Kevin Li, Director, Customer Technical Support, works

in the Austin, Texas area.20

         30.     Western Digital regularly posts job openings for its Texas office on the Western

Digital website.21 For example, Western Digital’s website includes a job posting for a research

staff member in the CPU development group.22 Additional job postings can be found on

LinkedIn and other websites.23




14
   Ex. K, https://www.linkedin.com/in/sglenn1/ (printed April 22, 2021).
15
   Ex. K, https://www.linkedin.com/in/deepak-vp/ (printed April 22, 2021).
16
   Ex. K, https://www.linkedin.com/in/joe-rahmeh-296a758/ (printed April 22, 2021).
17
   Ex. K, https://www.linkedin.com/in/srinivemuri/ (printed April 22, 2021).
18
   Ex. K, https://www.linkedin.com/in/robert-golla-0261019/ (printed April 22, 2021).
19
   Ex. K, https://www.linkedin.com/in/francesfluitt/ (printed April 22, 2021).
20
   Ex. K, https://www.linkedin.com/in/kevinli/ (printed April 22, 2021).
21
   Ex. L, https://careers.westerndigital.com/ (printed April 22, 2021).
22
   Ex. L, https://careers.westerndigital.com/jobs/senior-technologist-r-d-engineering-cpus-12174
(printed April 6, 2021).
23
   Ex. M, https://www.linkedin.com/jobs/view/senior-technologist-r-d-engineering-cpu-s-at-
western-digital-2464829329 (printed April 6, 2021); https://lensa.com/director-cpu-
jobs/austin/jd/d4cd86d7ba2bbe0e1eee16ee08a74815 (printed April 12, 2021).


                                                  8
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 9 of 40




          31.    Based on publicly-available information, HGST is the employer of a recipient of a

H-1B visa, with a start date of October 1, 2020, who works and resides in the Austin, Texas

area.24

          32.    Western Digital, directly and through agents, regularly conducts, solicits, and

transacts business in this District and elsewhere in Texas, including through its Western

Digital.com website. For example, Defendants employ sales and marketing employees that

regularly offer to sell, sell, or otherwise distribute SSDs in this District and elsewhere in Texas.

          33.    In particular, Western Digital has committed and continues to commit acts of

infringement in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered

for sale, and sold infringing products in Texas, including in this District, and engaged in

infringing conduct within and directed at or from this District. The infringing SSDs have been

and continue to be distributed to and used in this District. Western Digital’s acts cause injury to

Vervain, including injury suffered within this District.

          34.    Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

because Defendants have committed acts of infringement in this District and have a regular and

established place of business in this District.

          35.    In particular, Western Digital has a regular and established place of business

located at 7501 N. Capital of Texas Highway, Suite A-100, Austin, Texas 78731. Furthermore,

WDT and HGST are registered to do business in Texas.




24
  Ex. N, https://h1bdata.info/index.php?em=HGST+INC&job=&city=AUSTIN&year=
ALL+YEARS (printed April 22, 2021)
                                                  9
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 10 of 40




         36.     WDT and HGST are wholly owned subsidiaries of WDC. WDC does not

separately report revenue from WDT or HGST in its filings to the Securities Exchange

Commission, but rather reports combined revenue from its various products and subsidiaries.

         37.     On information and belief, WDC not only “owns” but also “operates” WDT and

HGST, including the cooperative development, improvement, and support of Western Digital’s

products and services.

                              VERVAIN’S ASSERTED PATENTS

         38.     U.S. Patent No. 8,891,298 (the “’298 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on November 18, 2014. A true and correct copy of

the ’298 patent is attached as Exhibit A to this Complaint. Vervain is the owner of all rights,

title, and interest in and to the ’298 patent, with the full and exclusive right to bring suit to

enforce the ’298 patent, including the right to recover for past infringement. The ’298 patent is

valid and enforceable under United States patent laws.

         39.     U.S. Patent No. 9,196,385 (the “’385 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on November 24, 2015. A true and correct copy of

the ’385 patent is attached as Exhibit B to this Complaint. Vervain is the owner of all rights,

title, and interest in and to the ’385 patent, with the full and exclusive right to bring suit to

enforce the ’385 patent, including the right to recover for past infringement. The ’385 patent is

valid and enforceable under United States patent laws.

         40.     U.S. Patent No. 9,997,240 (the “’240 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on June 12, 2018. A true and correct copy of the ’240

patent is attached as Exhibit C to this Complaint. Vervain is the owner of all rights, title, and

interest in and to the ’240 patent, with the full and exclusive right to bring suit to enforce the



                                                   10
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 11 of 40




’240 patent, including the right to recover for past infringement. The ’240 patent is valid and

enforceable under United States patent laws.

         41.     U.S. Patent No. 10,950,300 (the “’300 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on March 16, 2021. A true and correct copy of the

’300 patent is attached as Exhibit D to this Complaint. Vervain is the owner of all rights, title,

and interest in and to the ’300 patent, with the full and exclusive right to bring suit to enforce the

’300 patent, including the right to recover for past infringement. The ’300 patent is valid and

enforceable under United States patent laws.

         42.     G.R. Mohan Rao is the sole inventor of the Asserted Patents.

         43.     Dr. Rao is the inventor of approximately 111 U.S. patents and the author of at

least 15 technical publications spanning several decades.

         44.     Dr. Rao has been an innovator in the semiconductor industry since the 1960s.

After receiving his Ph.D. in physics with a specialization in electronics in September 1968 from

Andhra University in Waltair, India, near the village where he grew up, Dr. Rao traveled to the

United States to attend a graduate program in physics at the University of Cincinnati, fulfilling

his lifelong dream to study in the United States.

         45.     Shortly after beginning his studies at the University of Cincinnati, Dr. Rao found

a bulletin indicating that Prof. William Carr of Southern Methodist University (SMU) was

looking for a graduate assistant for his work on MOS transistors. Dr. Rao called Prof. Carr about

the opportunity, and by December 1968, after completing the fall semester at the University of

Cincinnati, Dr. Rao had received the assistantship with Prof. Carr, moved to Dallas, Texas, and

enrolled in a Ph.D. program at SMU in electrical engineering.




                                                  11
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 12 of 40




         46.     At the laboratory at SMU, Dr. Rao was able to build MOS devices from scratch.

In the 1969-1970 timespan, while attending SMU, Dr. Rao also worked in the SMU laboratory

with Jack Kilby of Texas Instruments, a pioneering electrical engineer who would later receive a

Nobel Prize for his work. In early 1972, Mr. Kilby set up an interview for Dr. Rao at Texas

Instruments’ Houston facility, then the home of Texas Instruments’ MOS-related work.

         47.     Dr. Rao began working for Texas Instruments in June 1972. He would go on to

work for the company for 22 years, until 1994. Dr. Rao rose through the ranks at Texas

Instruments, starting in an Engineer position and ascending to the position of Senior Fellow—

one of 12 out of approximately 20,000 engineers at the company at the time. He then moved into

a management position, starting as a Vice President in 1983 and becoming a Senior Vice

President in 1985.

         48.     Dr. Rao received his first patent while working in a process and product

engineering capacity to solve a production problem with Texas Instruments’ 4-kilobit RAM

product. From the late 1970s through the mid-1980s, he worked on and/or managed Texas

Instruments’: (1) 64Kb RAM, in a project management capacity as a Senior Member of

Technical Staff; (2) 256Kb RAM, in a project management capacity as a Fellow; (3) 1Mb RAM,

in a management capacity as a Senior Fellow, overseeing several projects; and (4) 4Mb RAM, in

a management capacity as a Senior Fellow, overseeing several projects. At Texas Instruments,

Dr. Rao also worked on projects involving EEPROM, SRAM, and microcontrollers. In total, Dr.

Rao received approximately 35 U.S. patents during his time at Texas Instruments.




                                                 12
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 13 of 40




         49.     Some of Dr. Rao’s work for Texas Instruments is featured in the Smithsonian

Institution, in the Texas Instruments Collection.25 For example, the Smithsonian Institution has a

display of Texas Instruments’ experimental 1-megabit CMOS DRAM with one-Western Digital

feature size, produced in April 1985 under Dr. Rao’s leadership.

         50.     After his time at Texas Instruments, Dr. Rao joined Cirrus Logic in 1994.

Although Cirrus Logic was a California company, Dr. Rao coordinated a team in the Dallas area.

His work focused on a major project involving integration of a graphics controller and memory.

During his time at Cirrus Logic, Dr. Rao received approximately 22 U.S. patents relating to his

work on integrated graphics controllers and memory. Dr. Rao left Cirrus Logic in the summer of

1996.

         51.     Later in 1996, Dr. Rao started a company called Silicon Aquarius. Through a

relationship between Silicon Aquarius and Matsushita, Dr. Rao led a design team in working on

a 256Mb DRAM chip.

         52.     After Silicon Aquarius ceased operations, Dr. Rao did consulting work for a

number of different companies and devoted much of his free time to thinking about various

challenges and problems with which the semiconductor industry had struggled for years. For

example, Dr. Rao worked to improve non-volatile memories that are used for long term storage

of data after the power is turned off, and how to reduce the power consumption of those devices.

         53.     In non-volatile memories, there are two types of storage cells: single-level cells

(SLCs) that store one bit of information, and multi-level cells (MLCs) that store multiple bits of

information. SLCs are faster, more reliable, and have a longer life. MLCs are less expensive




25
   http://smithsonianchips.si.edu/texas/t_360.htm (last visited Apr. 12, 2021);
http://smithsonianchips.si.edu/texas/wafer.htm (last visited Apr. 12, 2021).
                                                  13
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 14 of 40




and can store more data in less space with less power consumption. While working to improve

these non-volatile memories, Dr. Rao developed inventions that combine the long life and high-

performance of SLCs with the more cost-effective MLCs. The result is the best of both types of

cells – longer life and better performance at less cost. By using the MLCs as the default storage,

the cheaper, more reliable MLCs are used for the bulk of the data storage. Meanwhile, the SLCs

are used for the data that needs it the most.

         54.     The claims of the Asserted Patents are directed to patent-eligible, non-abstract

ideas. They address, among other things, specific improvements for controlling non-volatile

memory modules. The claims are particularly useful for flash memory products or other

memory devices that use a combination of SLCs and multi-level cells MLCs. If, for example, a

range of addresses in a MLC memory module fails a data integrity test, the range of addresses

may be mapped to a new range of addresses in a SLC memory module. Also, if a block in the

MLC module is used frequently, the block may be transferred to the SLC module. By doing so,

the reliability and life of the flash memory is increased.

         55.     Vervain’s Asserted Patents claim, among other things, a specific implementation

of a solution to a problem in the design and fabrication of flash memories. For example, the

patents identify numerous specific advantages that Vervain’s claimed techniques provide

compared to traditional forms of flash memories. See, e.g., Ex. A, ’298 patent at 1:25-32; Ex. B,

’385 patent at 1:28-35; Ex. C, ’240 patent at 1:40-47; Ex. D, ’300 patent at 1:44-51. Further, the

claimed technologies cannot be performed as mental steps by a human, nor do they represent the

application of a generic computer to any well-known method of organizing human behavior.

         56.     The Asserted Patents claim inventive concepts that are significantly more than

any patent-ineligible, abstract idea. In particular, the claimed technologies, including individual



                                                  14
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 15 of 40




limitations as well as ordered combinations of limitations, were not well-understood, routine, or

conventional, and cover multiple advantages, and combinations of advantages, that were not

well-understood, routine, or conventional. See, e.g., Ex. A, ’298 patent at 5:24-40, 6:24-35; Ex.

B, ’385 patent at 5:28-44, 6:28-39; Ex. C, ’240 patent at 5:43-59, 6:46-58; Ex. D, ’300 patent at

5:51-67, 6:53-65.

                 DEFENDANTS’ INFRINGING PRODUCTS AND ACTIVITIES

         57.     Western Digital is a developer, manufacturer, and provider of data storage devices

and solutions, including flash-based solid state drives (“SSDs”). Western Digital designs,

makes, uses, offers to sell, sells, imports, supplies, or otherwise distributes SSDs for a wide array

of uses, including client devices; data center devices and solutions, and client solutions.

         58.     Western Digital designs, makes, uses, offers to sell, sells, imports, supplies, or

otherwise distributes, and provides support for SSDs, including products with the part name or

number WD Blue 3D NAND SATA SSD WDS250G2B0A, SanDisk Ultra 3D SSD SDSSDH3-

250G-G25, SanDisk X600 3D NAND SATA SSD, WD Black 3D NAND SSD SN750, SanDisk

Extreme PRO M.2 NVMe 3D SSD, WD PC SN520 NVMe SSD, WD PC SN530 NVMe SSD,

WD PC SN730 NVMe SSD, WD Blue SN550 NVMe SSD WDS250G2B0C, and WD Black

NVMe SSD SN850, and other memory products that have the same or similar structures,

features, or functionalities, as the aforementioned products (“Accused Products”).

         59.     The Accused Products are integrated into devices made, used, offered for sale,

sold, imported, supplied, or otherwise distributed in the United States by among others, Western

Digital, Western Digital’s customers, original equipment manufacturers (“OEMs”), original

design manufacturers (“ODMs”), foundry suppliers, distributers, and other third parties.

Western Digital’s Accused Products are essential, non-trivial components of the products into

which they are integrated.

                                                   15
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 16 of 40




         60.     Western Digital also conducts research, development, and testing of Accused

Products in the United States.

         61.     Western Digital maintains a website that advertised and continues to advertise the

Accused Products, including identifying the applications for which they can be used and

specifications for the Accused Products.

         62.     Western Digital’s development, sales, marketing, and manufacturing activities in

the United States, including within this District, directly contributed to Western Digital’s net

revenue in the United States.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,891,298

         63.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         64.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’298 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

currently available information, and Vervain reserves the right to identify additional infringing

activities, products, and services, including, for example, on the basis of information obtained

during discovery.

         65.     The Accused Products meet all the limitations of at least claim 1 of the ’298

patent. Specifically, claim 1 of the ’298 patent recites:

                 A system for storing data comprising:

                 at least one MLC non-volatile memory module comprising a plurality of
                 individually erasable blocks;

                 at least one SLC non-volatile memory module comprising a plurality of
                 individually erasable blocks; and

                                                  16
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 17 of 40




                 a controller coupled to the at least one MLC non-volatile memory module and the
                 at least one SLC non-volatile memory module wherein the controller is adapted
                 to:

                 a) maintain an address map of at least one of the MLC and SLC non-volatile
                    memory modules, the address map comprising a list of logical address ranges
                    accessible by a computer system, the list of logical address ranges having a
                    minimum quanta of addresses, wherein each entry in the list of logical address
                    ranges maps to a similar range of physical addresses within either the at least
                    one SLC non-volatile memory module or within the at least one MLC non-
                    volatile memory module;

                 b) determine if a range of addresses listed by an entry and mapped to a similar
                    range of physical addresses within the at least one MLC non-volatile memory
                    module, fails a data integrity test, and, in the event of such a failure, the
                    controller remaps the entry to the next available equivalent range of physical
                    addresses within the at least one SLC non-volatile memory module;

                 c) determine which of the blocks of the plurality of the blocks in the MLC and
                    SLC non-volatile memory modules are accessed most frequently by
                    maintaining a count of the number of times each one of the blocks is accessed;
                    and

                 d) allocate those blocks that receive the most frequent writes by transferring the
                    respective contents of those blocks to the at least one SLC non-volatile
                    memory module.

         66.     To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, Western Digital’s Blue 3D NAND SATA SSD product number

WDS250G2B0A (“WDS250G2B0A”) is a solid state drive (SSD) for storing data.




                                                  17
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 18 of 40




Western Digital Store26; see also White Paper at 1, 4.27

         67.     The Accused Products include at least one MLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, WDS250G2B0A comprises

TLC (triple level cell) flash technology.




User Manual at 2.28 The SSD is configured to erase TLC blocks.




Id. at 4.




26
   Ex. O, Western Digital Store for WD Blue SATA SSD (“WD Store”), available at
https://shop.westerndigital.com/products/internal-drives/wd-blue-sata-2-5-ssd#WDS250G2B0A
(printed April 22, 2021).
27
   Ex. P, SanDisk White Paper, Flash 101 and Flash Management: A detailed overview of flash and
flash management techniques, Oct. 2016 (“White Paper”), available at
https://documents.westerndigital.com/content/dam/doc-library/en_us/assets/public/western-
digital/collateral/white-paper/white-paper-sandisk-flash101-management.pdf (last visited April 22,
2021).
28
   Ex. Q, WD Blue 3D NAND SATA SSD Internal SSD Storage User Manual (“User Manual”),
available at https://documents.westerndigital.com/content/dam/doc-
library/en_us/assets/public/western-digital/product/internal-drives/wd-blue-ssd/user-manual-wd-
blue-3d-nand-sata-ssd.pdf (last visited April 22, 2021).
                                                18
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 19 of 40




White Paper at 8.

         68.     The Accused Products include at least one SLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, WDS250G2B0A is

configured to erase SLC blocks.




User Manual at 4.




                                               19
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 20 of 40




Id. at 5.

         69.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module. For example,

WDS250G2B0A contains a controller with a NAND interface.




Controller.29 The controller uses nCache technology.




29
   Exhibit R, Marvell, SATA SSD Controllers, DRAM-based SATA (88SS1074) (“Controller”),
available at https://www.marvell.com/products/ssd-controllers/88ss1074.html (printed April 23,
2021).
                                                20
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 21 of 40




nCache 2.0.30




nCache 3.0 at 11. 31




30
   Exhibit S, TechARP, The 1TB WD Blue 3D SSD (WDS100T2B0A) Review (“nCache 2.0”),
available at https://www.techarp.com/reviews/1tb-wd-blue-3d-ssd-review/2/ (printed April 23,
2021).
31
   Exhibit T, Western Digital, Product Manual, PC SN730 NvMe SSD (“nCache 3.0”), available
at https://downloads.sandisk.com/downloads/um/pcsn730-pm.pdf (last visited April 23, 2021).
                                            21
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 22 of 40




         70.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to maintain an address map of at least one of the MLC and SLC non-

volatile memory modules, the address map comprising a list of logical address ranges accessible

by a computer system, the list of logical address ranges having a minimum quanta of addresses,

wherein each entry in the list of logical address ranges maps to a similar range of physical

addresses within either the at least one SLC non-volatile memory module or within the at least

one MLC non-volatile memory module. For example, WDS250G2B0A uses a mapping table to

keep track of the relationship between the logical blocks and the physical addresses of the flash

memory.




White Paper at 12. The flash memory is organized by page and block, where a page is the

smallest program unit and a block is the smallest erase unit.




White Paper at 8.




                                                22
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 23 of 40




Id. at 6.

         71.      The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to determine if a range of addresses listed by an entry and mapped to a

similar range of physical addresses within the at least one MLC non-volatile memory module,

fails a data integrity test, and, in the event of such a failure, the controller remaps the entry to the

next available equivalent range of physical addresses within the at least one SLC non-volatile

memory module. For example, the flash memory in WDS250G2B0A is prone to read and write

disturb errors.




White Paper at 9. The controller implements flash management techniques to address data

integrity issues by remapping data.




                                                   23
4821-2420-6053
            Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 24 of 40




Id. at 4.




User Manual at 4.

         72.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the


                                                24
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 25 of 40




controller is adapted to determine which of the blocks of the plurality of the blocks in the MLC

and SLC non-volatile memory modules are accessed most frequently by maintaining a count of

the number of times each one of the blocks is accessed. For example, the controller in

WDS250G2B0A determines “hot” data and “cold” data. Hot data is stored in SLC memory and

cold data is stored in MLC memory.




SanDisk Presentation at 17. 32




32
   Ex. U, A. Lemberg, The Better Alignment of Managed Flash to System Behavior (“SanDisk
Presentation”), available at https://events.static.linuxfound.org/sites/events/files/slides/
Storage_Alignment_To_System_Behaviour_0_0.pdf (last visited April 22, 2021).
                                               25
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 26 of 40




Id. at 19-20. The controller maintains a hot count of each of the physical blocks.




White Paper at 12.

         73.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to allocate those blocks that receive the most frequent writes by transferring

the respective contents of those blocks to the at least one SLC non-volatile memory module. For

example, the controller in WDS250G2B0A determines “hot” data and “cold” data and stores the

“hot” data in the SLC memory.




                                                26
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 27 of 40




SanDisk Presentation at 20.

         74.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         75.     Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         76.     This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’298 patent by Defendants.

                 COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,196,385

         77.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         78.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’385 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on



                                                  27
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 28 of 40




currently available information, and Vervain reserves the right to identify additional infringing

activities, products, and services, including, for example, on the basis of information obtained

during discovery.

         79.     The Accused Products meet all the limitations of at least claim 1 of the ’385

patent. Specifically, claim 1 of the ’385 patent recites:

                 A system for storing data comprising:

                 at least one MLC non-volatile memory module comprising a plurality of
                 individually erasable blocks;

                 at least one SLC non-volatile memory module comprising a plurality of
                 individually erasable blocks; and

                 a flash translation layer (FTL); wherein the FTL is adapted to:

                 a) maintain an address map of at least one of the MLC and SLC non-volatile
                    memory modules, the address map comprising a list of logical address ranges
                    accessible by a computer system, the list of logical address ranges having a
                    minimum quanta of addresses, wherein each entry in the list of logical address
                    ranges maps to a similar range of physical addresses within either the at least
                    one SLC non-volatile memory module or within the at least one MLC non-
                    volatile memory module;

                 b) determine if a range of addresses listed by an entry and mapped to a similar
                    range of physical addresses within the at least one MLC non-volatile memory
                    module, fails a data integrity test, and, in the event of such a failure, the
                    controller remaps the entry to the next available equivalent range of physical
                    addresses within the at least one SLC non-volatile memory module;

                 c) determine which of the blocks of the plurality of the blocks in the MLC and
                    SLC non-volatile memory modules are accessed most frequently by
                    maintaining a count of the number of times each one of the blocks is accessed;
                    and

                 d) allocate those blocks that receive the most frequent writes by transferring the
                    respective contents of those blocks to the at least one SLC non-volatile
                    memory module.

         80.     To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, WDS250G2B0A is a SSD for storing data. Western Digital

Store; see also White Paper at 1, 4.
                                                  28
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 29 of 40




         81.     The Accused Products include at least one MLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, WDS250G2B0A comprises

TLC (triple level cell) flash technology. User Manual at 2. The SSD is configured to erase TLC

blocks. Id. at 4; White Paper at 8.

         82.     The Accused Products include at least one SLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, WDS250G2B0A is

configured to erase SLC blocks. User Manual at 4-5.

         83.     The Accused Products include a flash translation layer (FTL). For example,

WDS250G2B0A contains a Flash Transition Layer (FTL). SanDisk Presentation at 17.

         84.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to maintain an address map of at least one of the MLC and SLC non-volatile memory

modules, the address map comprising a list of logical address ranges accessible by a computer

system, the list of logical address ranges having a minimum quanta of addresses, wherein each

entry in the list of logical address ranges maps to a similar range of physical addresses within

either the at least one SLC non-volatile memory module or within the at least one MLC non-

volatile memory module. For example, the FTL in WDS250G2B0A uses a mapping table to

keep track of the relationship between the logical blocks and the physical addresses of the flash

memory. White Paper at 12. The flash memory is organized by page and block, where a page is

the smallest program unit and a block is the smallest erase unit. White Paper at 6, 8.

         85.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to determine if a range of addresses listed by an entry and mapped to a similar range of

physical addresses within the at least one MLC non-volatile memory module, fails a data

integrity test, and, in the event of such a failure, the controller remaps the entry to the next



                                                  29
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 30 of 40




available equivalent range of physical addresses within the at least one SLC non-volatile

memory module. For example, the flash memory in WDS250G2B0A is prone to read and write

disturb errors. White Paper at 9. The FTL implements flash management techniques to address

data integrity issues by remapping data. Id. at 4; User Manual at 4.

         86.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to determine which of the blocks of the plurality of the blocks in the MLC and SLC non-

volatile memory modules are accessed most frequently by maintaining a count of the number of

times each one of the blocks is accessed. For example, the FTL in WDS250G2B0A determines

“hot” data and “cold” data. Hot data is stored in SLC memory and cold data is stored in MLC

memory. SanDisk Presentation at 17, 19, and 20. The FTL maintains a hot count of each of the

physical blocks. White Paper at 12.

         87.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to allocate those blocks that receive the most frequent writes by transferring the

respective contents of those blocks to the at least one SLC non-volatile memory module. For

example, the FTL in WDS250G2B0A determines “hot” data and “cold” data and stores the “hot”

data in the SLC memory. SanDisk Presentation at 20.

         88.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         89.     Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.




                                                 30
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 31 of 40




         90.     This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’385 patent by Defendants.

                 COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,997,240

         91.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         92.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 6 of the ’240 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

currently available information, and Vervain reserves the right to identify additional infringing

activities, products, and services, including, for example, on the basis of information obtained

during discovery.

         93.     The Accused Products meet all the limitations of at least claim 6 of the ’240

patent. Specifically, claim 6 of the ’240 patent recites:

                 6. A system for storing data comprising:

                 at least one MLC non-volatile memory module comprising a plurality of
                 individually erasable blocks;

                 at least one SLC non-volatile memory module comprising a plurality of
                 individually erasable blocks; and

                 a controller coupled to the at least one MLC non-volatile memory module and the
                 at least one SLC non-volatile memory module, the controller maintaining an
                 address map of at least one of the MLC and SLC non-volatile memory modules,
                 the address map comprising a list of logical address ranges accessible by a
                 computer system, the list of logical address ranges having a minimum quanta of
                 addresses, wherein each entry in the list of logical address ranges maps to a
                 similar range of physical addresses within either the at least one SLC non-volatile
                 memory module or within the at least one MLC non-volatile memory module;

                 wherein the controller allocates those blocks that receive frequent writes into the
                 SLC non-volatile memory module as hot blocks and those blocks that only

                                                  31
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 32 of 40




                 receive infrequent writes into the MLC non-volatile memory module as cold
                 blocks; and

                 wherein the controller is adapted to determine if a range of addresses listed by an
                 entry and mapped to a similar range of physical addresses within the at least one
                 MLC non-volatile memory module, fails a data integrity test, and, in the event of
                 such a failure, the controller remaps the entry to the next available equivalent
                 range of physical addresses within the at least one SLC non-volatile memory
                 module;

                 wherein the controller is further adapted to maintain a count value of those blocks
                 that are accessed most frequently and, on a periodic basis when the count value is
                 a predetermined count value, transfer the contents of those counted blocks into the
                 SLC non-volatile memory module, wherein the counted blocks transferred to after
                 reaching the predetermined count value are determined in accordance with the
                 next equivalent range of physical addresses determined by the controller.

         94.     To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, WDS250G2B0A is a SSD for storing data. Western Digital

Store; see also White Paper at 1, 4.

         95.     The Accused Products include at least one MLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, WDS250G2B0A comprises

TLC (triple level cell) flash technology. User Manual at 2. The SSD is configured to erase TLC

blocks. Id. at 4; White Paper at 8.

         96.     The Accused Products include at least one SLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, WDS250G2B0A is

configured to erase SLC blocks. User Manual at 4-5.

         97.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module, the controller

maintaining an address map of at least one of the MLC and SLC non-volatile memory modules,

the address map comprising a list of logical address ranges accessible by a computer system, the

list of logical address ranges having a minimum quanta of addresses, wherein each entry in the


                                                  32
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 33 of 40




list of logical address ranges maps to a similar range of physical addresses within either the at

least one SLC non-volatile memory module or within the at least one MLC non-volatile memory

module. For example, WDS250G2B0A contains a controller with a NAND interface.

Controller. The controller uses nCache technology. nCache 2.0; nCache 3.0. The controller

uses a mapping table to keep track of the relationship between the logical blocks and the physical

addresses of the flash memory. White Paper at 12. The flash memory is organized by page and

block, where a page is the smallest program unit and a block is the smallest erase unit. Id. at 6,

8.

         98.     In the Accused Products, the controller allocates those blocks that receive

frequent writes into the SLC non-volatile memory module as hot blocks and those blocks that

only receive infrequent writes into the MLC non-volatile memory module as cold blocks. For

example, the controller in WDS250G2B0A determines “hot” data and “cold” data and stores the

“hot” data in the SLC memory. SanDisk Presentation at 20.

         99.     In the Accused Products, the controller is adapted to determine if a range of

addresses listed by an entry and mapped to a similar range of physical addresses within the at

least one MLC non-volatile memory module, fails a data integrity test, and, in the event of such a

failure, the controller remaps the entry to the next available equivalent range of physical

addresses within the at least one SLC non-volatile memory module. For example, the flash

memory in WDS250G2B0A is prone to read and write disturb errors. White Paper at 9. The

controller implements flash management techniques to address data integrity issues by

remapping data. Id. at 4; User Manual at 4.

         100.    In the Accused Products, the controller is adapted to maintain a count value of

those blocks that are accessed most frequently and, on a periodic basis when the count value is a



                                                  33
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 34 of 40




predetermined count value, transfer the contents of those counted blocks into the SLC non-

volatile memory module, wherein the counted blocks transferred to after reaching the

predetermined count value are determined in accordance with the next equivalent range of

physical addresses determined by the controller. For example, the controller in WDS250G2B0A

determines “hot” data and “cold” data. Hot data is stored in SLC memory and cold data is stored

in MLC memory. SanDisk Presentation at 17 and 19-20. The controller maintains a hot count

of each of the physical blocks. White Paper at 12.

         101.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         102.     Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         103.     This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’240 patent by Defendants.

                 COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,950,300

         104.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         105.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’300 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

currently available, and Vervain reserves the right to identify additional infringing activities,



                                                   34
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 35 of 40




products, and services, including, for example, on the basis of information obtained during

discovery.

         106.    The Accused Products meet all the limitations of at least claim 1 of the ’300

patent. Specifically, claim 1 of the ’300 patent recites:

                 A system for storing data comprising:

                 memory space containing volatile memory space and nonvolatile memory space,
                 wherein the nonvolatile memory space includes both multilevel cell (MLC)
                 memory space and single level cell (SLC) memory space;

                 at least one controller to operate memory elements and associated memory space;

                 at least one MLC nonvolatile memory element that can be mapped into the MLC
                 memory space;

                 at least one SLC nonvolatile memory element that can be mapped into the SLC
                 memory space;

                 at least one random access volatile memory;

                 an FTL flash translation layer, wherein the at least one controller, or FTL, or a
                 combination of both maintain an address table in one or more of the memory
                 elements and random access volatile memory;

                 the controller controlling access of the MLC and SLC nonvolatile memory
                 elements and the random access volatile memory for storage of data therein, the
                 controller, in at least a Write access operation to the MLC nonvolatile memory
                 element, operable to store data in the MLC nonvolatile memory element and
                 retain such stored data in the random access volatile memory;

                 the controller performing a data integrity test on stored data in the MLC
                 nonvolatile memory element after at least a Write access operation is performed
                 thereon by comparing the stored data to the retained data in the random access
                 volatile memory;

                 wherein the address table maps logical and physical addresses adaptable to the
                 system, wherein the mapping is performed as necessitated by the system to
                 maximize lifetime, and wherein the mapping maps blocks, pages, or bytes of data
                 in either volatile or nonvolatile, or both, memories; and

                 wherein a failure of the data integrity test performed by the controller results in a
                 remapping of the address space to a different physical range of addresses and
                 transfer of data corresponding to the stored data to those remapped physical


                                                   35
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 36 of 40




                 addresses from those determined to have failed the data integrity test to achieve
                 enhanced endurance.

         107.    To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, WDS250G2B0A is a SSD for storing data. Western Digital

Store; see also White Paper at 1, 4.

         108.    The Accused Products include memory space containing volatile memory space

and nonvolatile memory space, wherein the nonvolatile memory space includes both multilevel

cell (MLC) memory space and single level cell (SLC) memory space. For example,

WDS250G2B0A contains volatile memory space. nCache 2.0; nCache 3.0 at 11. The SSD also

contains non-volatile memory space with both TLC and SLC memory space. User Manual at 2

and 4-5.

         109.    The Accused Products include at least one controller to operate memory elements

and associated memory space. For example, WDS250G2B0A contains a controller with a

NAND interface. Controller. The controller uses nCache technology. nCache 2.0; nCache 3.0

at 11.

         110.    The Accused Products include at least one MLC nonvolatile memory element that

can be mapped into the MLC memory space. For example, the controller in WDS250G2B0A

uses an LBA mapping table to keep track of the relationship between the logical blocks and the

physical addresses of the flash memory. White Paper at 11-12. The flash memory contains TLC

memory space. User Manual at 2 and 4; nCache 2.0; nCache 3.0 at 11.

         111.    The Accused Products include at least one SLC nonvolatile memory element that

can be mapped into the SLC memory space. For example, the controller in WDS250G2B0A

uses an LBA mapping table to keep track of the relationship between the logical blocks and the




                                                  36
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 37 of 40




physical addresses of the flash memory. White Paper at 11-12. The flash memory contains SLC

memory space. User Manual at 5; nCache 2.0; nCache 3.0 at 11.

         112.    The Accused Products include at least one random access volatile memory. For

example, WDS250G2B0A contains random access memory (RAM). nCache 2.0; nCache 3.0 at

11.

         113.    The Accused Products include an FTL flash translation layer, wherein the at least

one controller, or FTL, or a combination of both maintain an address table in one or more of the

memory elements and random access volatile memory. For example, the controller in

WDS250G2B0A contains a flash translation layer and uses an LBA mapping table to keep track

of the relationship between logical block addresses of the operating system and physical

addresses of the flash memory. SanDisk Presentation at 17; White Paper at 11-12.

         114.    The Accused Products include a controller controlling access of the MLC and

SLC nonvolatile memory elements and the random access volatile memory for storage of data

therein, the controller, in at least a Write access operation to the MLC nonvolatile memory

element, operable to store data in the MLC nonvolatile memory element and retain such stored

data in the random access volatile memory. For example, the controller in WDS250G2B0A

controls access to the TLC and SLC memory and the RAM. nCache 2.0; nCache 3.0 at 11. On

information and belief, the controller stores data in the flash memory and retains data in the

RAM. White Paper at 11-12.

         115.    In the Accused Products, the controller performs a data integrity test on stored

data in the MLC nonvolatile memory element after at least a Write access operation is performed

thereon by comparing the stored data to the retained data in the random access volatile memory.

On information and belief, the controller in WDS250G2B0A performs a data integrity test by



                                                  37
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 38 of 40




comparing data stored in the flash memory with data retained in the RAM. White Paper at 11-

12.

         116.    In the Accused Products, the address table maps logical and physical addresses

adaptable to the system, wherein the mapping is performed as necessitated by the system to

maximize lifetime, and wherein the mapping maps blocks, pages, or bytes of data in either

volatile or nonvolatile, or both, memories. For example, the controller in WDS250G2B0A

provides wear leveling by remapping blocks of flash memory. White Paper at 11-12; User

Manual at 4-5.

         117.    In the Accused Products, a failure of the data integrity test performed by the

controller results in a remapping of the address space to a different physical range of addresses

and transfer of data corresponding to the stored data to those remapped physical addresses from

those determined to have failed the data integrity test to achieve enhanced endurance. For

example, the controller in WDS250G2B0A implements flash management techniques to address

data integrity issues by remapping data. White Paper at 4, 11-12; User Manual at 4-5.

         118.    The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         119.    Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         120.    This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’300 patent by Defendants.

                                  REQUEST FOR A JURY TRIAL

         121.    Vervain requests a jury trial of all issues in this action so triable.

                                                    38
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 39 of 40




                                      PRAYER FOR RELIEF

         WHEREFORE, Vervain respectfully requests:

         A.      That Judgment be entered that Defendants have infringed one or more claims of

the Asserted Patents, literally and under the doctrine of equivalents;

         B.      That, in accordance with 35 U.S.C. § 283, Defendants and all its affiliates,

employees, agents, officers, directors, attorneys, successors, and assigns and all those acting on

behalf of or in active concert or participation with any of them, be preliminarily and permanently

enjoined from (1) infringing the Asserted Patents and (2) making, using, selling, and offering for

sale, or importing into the United States, the Accused Products;

         C.      An award of damages sufficient to compensate Vervain for Defendants’

infringement under 35 U.S.C. § 284;

         D.      That the case be found exceptional under 35 U.S.C. § 285 and that Vervain be

awarded its reasonable attorneys’ fees;

         E.      Costs and expenses in this action;

         F.      An award of prejudgment and post-judgment interest; and

         G.      Such other and further relief as the Court may deem just and proper.




                                                  39
4821-2420-6053
           Case 6:21-cv-00488-ADA Document 1 Filed 05/10/21 Page 40 of 40




Dated: May 10, 2021.                          Respectfully submitted,


                                               /s/ Alan L. Whitehurst
                                              Alan L. Whitehurst
                                              D.C. Bar No. 484873
                                              awhitehurst@McKoolSmith.com
                                              Christopher P. McNett
                                              D.C. Bar No. 1500360 (admission pending)
                                              cmcnett@McKoolSmith.com
                                              MCKOOL SMITH, P.C.
                                              1717 K Street, NW, Suite 900
                                              Washington, DC 20006
                                              Telephone: (202) 221-6267


                                              Kathy H. Li
                                              Texas State Bar No. 24070142
                                              kli@McKoolSmith.com
                                              James E. Quigley
                                              Texas State Bar No. 24075810
                                              jquigley@McKoolSmith.com
                                              MCKOOL SMITH, P.C.
                                              303 Colorado Street, Suite 2100
                                              Austin, TX 78701
                                              Telephone: (512) 692-8700
                                              Facsimile: (512) 692-8744

                                              Attorneys for Plaintiff Vervain, LLC




                                         40
4821-2420-6053
